DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has amended independent claim 1 to define autonomous transport as without any external power source including pipettes, pumps, magnetic, and electric forces.  Applicant has argued that reference to Jonas et al., does not meet the limitations of claim 1 because the reference utilizes one or more pumps to transport fluids through a microchannel.  The Examiner agrees with Applicant’s arguments, thus reference to Jonas et al., is no longer cited as anticipating claim 1.  After performing an updated search, claim 1 is now rejected under 35 U.S.C. 102 as being anticipated by reference to Weigl et al.  Because reference to Weigl et al., is newly cited, the Examiner will not argue the merits of the reference here, as Applicant has not had an opportunity to review the reference.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be 
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”.
	
For claim 1, the Examiner contends that the phrase “open and exposed” recited in line 6 is sufficiently broad so as to cover an inlet channel exposed to the ambient environment, or an inlet channel open and exposed to a reservoir, tubing, pump, or any component to which the inlet channel is exposed. The Examiner contends that any inlet is open to its supply as an inlet must be open to receive a sample.  Also, the Examiner notes that the phrase “non-fouling” is sufficiently broad so as to read on any surface, as applicant does not describe any features that make the surface “non-fouling.” Additionally, the Examiner notes that the word slippery is sufficiently broad so as to cover any surface on which a fluid is capable of moving along the surface. The claim does not define what constitutes ‘slippery’ thus the Examiner will consider any surface on which a fluid is capable of moving as being slippery.
For claim 4, the Examiner contends that the claim is not further limiting of the structure of the biochemical analysis system as the claims only recite what may occur to the converging or diverging angle.  The Examiner notes that whatever generates the external mechanical pressure is not a structural feature of the claimed device.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-8, 14-16, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weigl et al., (US 2001/0046453).
For claims 1, 4, and 16, Weigl et al., teach a microfluidic analysis cartridge comprising at least one inlet channel having an open and exposed first end (paragraph 0046, figure 2 #’s 36 and 38), converging and diverging angles (transition from ports 30 and 32 to inlet channels 36 and 38, transition from channel 34 to chambers 40 and 42 figure 2), and a second end connected to a chamber (paragraph 0046, figure 2 #’s 40 and 42).  Weigl et al., teach fluid flowing through the channels by gravity (paragraph 0047) and hydrostatic pressure (paragraph 0052), thus fluid flow through the channel will be governed by Laplace pressure and surface tension.  Also, fluid flowing through the channels by gravity and/or hydrostatic pressure meets the definition of autonomous transport set forth in the claim.  Additionally, the Examiner notes that the “non-fouling, slippery surface” is sufficiently broad so as to read on any surface, as the claim does not recite any features that renders the surface non-fouling and/or slippery.  With respect to claim 4, the Examiner notes that the claim does not further limit the structure of the claimed biochemical analysis system recited in claims 1 and 2.  As such, reference to Weigl et al., meets the structural limitations of claim 4.  
For claims 6 and 18, Weigl et al., teach a microfluidic analysis cartridge (paragraph 0003), thus the collection chamber would necessarily have a volume of at least 10-6 mL.
For claims 7 and 8, Weigl et al., teach the analysis cartridge made from transparent plastic (paragraph 0042).
For claim 14, Weigl et al., teach a port blocked by a plug (pressure control hole, paragraphs 0059, 0062).
For claim 15, Weigl et al., teach a microfluidic device having a sensor fluidly connected with an inlet channel (paragraph 0006).
For claim 21, the Examiner notes that the sample is not a structural feature of the claimed device, but instead represents the material worked upon by the analysis device (see MPEP 2115).  As such, the sample height as recited in claim 21 is not given patentable weight.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 2, 3, 9-13, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weigl et al., (US 2001/0046453) in view of Jonas et al., (US 2019/0177677).
Regarding claims 2, 3, and 17, Weigl et al., teach an inlet channel having a converging and diverging angles, but do not the converging/diverging angles between inclined surfaces of the inlet channel, nor do they teach an angle ranging from 1 to 150º.
Jonas et al., teach a high throughput system for permeabilization of cells comprising a plurality of microchannsls having a diverging angle (paragraph 0020, figure 1 #14).  The Examiner notes that any device having a single inlet and multiple channels comprises an inlet channel having a diverging angle as the channels must be separate from each other.  The Examiner further contends that the diverging angle as depicted in Jonas et al., meets the limitation of an inclined surface recited in claim 2 as the surface of the top channel is inclined relative to the adjacent channels (see channel at top of figure 1).  With respect to claim 3, Jonas et al., teach the diverging angle within a range of 1 to 150º (figure 1).  The Examiner is reading this combination as a simple substitution of one known element for another to obtain predictable results which would have been obvious to one of ordinary skill in the art (MPEP 2141 III (B)).  The Examiner contends that one of ordinary skill in the art would have been motivated to substitute the channels of Weigl et al., with the multiple microchannels as taught by Jonas et al., as a means of increasing throughput within the analysis cartridge.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Weigl et al., in view of Jonas et al., to utilize a microchannel having a diverging angle between inclined 
Regarding claim 9, Jonas et al., teach the device being non-fouling (paragraph 0034), which the Examiner interprets as being sterile.
Regarding claims 10 and 19, Jonas et al., teach the surface having a contact angle equal to 5 to 10° or less (paragraph 0026).
Regarding claim 11, Jonas et al., teach chemical bonding layer on the substrate, and a lubricant over the bonding layer (paragraph 0027).
Regarding claims 12 and 13, Jonas et al., teach the surface comprising nanofeatures (roughness, paragraph 0035, figures 5-7 #120), a chemical bonding layer (paragraph 0027) and a lubricant that covers the nanofeatures (paragraph 0037).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798